Citation Nr: 0527980	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  99 07-133	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.

(NOTE:  The veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 for a neck condition was remanded to the 
Regional Office in July 2003.  That claim is currently being 
developed at the RO in accordance with the July 2003 remand 
directives.)


REPRESENTATION

Appellant represented by:  Barbara Scott Girard, ABS Legal 
Services, LLC


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1979 to June 
1982, and subsequent service with the Army National Guard 
from August 1982 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 1998 and November 2001 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., and Baltimore, Maryland, respectively.  In 
February 1998, the RO denied, as not well grounded, the 
veteran's claim for service connection for a cervical spine 
disorder.  But in November 2000, the Veterans Claims 
Assistance Act (VCAA) was signed into law, and, among other 
things, it eliminated the requirement of submitting well-
grounded claims.  So the RO readjudicated the claim in light 
of this change, and, in November 2001, issued a rating 
decision continuing its denial for service connection for the 
cervical spine disorder.  The veteran appealed to the Board.

In July 2003, the Board also denied the veteran's claim for 
service connection for the cervical spine disorder.  (And as 
noted on the cover page, the Board also remanded his claim 
for compensation benefits under 38 U.S.C.A. § 1151.  
That claim is still pending at the RO.)  He appealed the 
Board's denial of his claim for service connection for the 
cervical spine disorder to the U.S. Court of Appeals for 
Veterans Claims (Court).  During the pendency of his appeal 
to the Court, his representative and VA's Office of General 
Counsel - representing the Secretary, filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case for further development and readjudication.  
In November 2004, the Court granted the parties' joint motion 
and returned the case to the Board for compliance with the 
directives specified.

So the claim, in turn, is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




REMAND

A January 1987 chest X-ray taken during a physical 
examination for retention in the National Guard revealed mild 
scoliosis.  An April 1992 X-ray of the cervical spine (C-
spine) revealed slight hypertrophic changes at the C4-5 and 
C5-6 levels.  In May 1996, the veteran was involved in a 
motor vehicle accident (MVA), and an X-ray of his C-spine 
revealed cervical spondylosis at the C4-5 level with marked 
neural foramina narrowing on the left side.  A July 1996 MRI 
indicated spondylosis with degenerative changes from C3 to 
C7, and small disc herniations or disc osteophite ridges at 
multiple levels (without associated cord deformity), and 
moderate foraminal narrowing at the C4-5 level.  He was also 
involved in another MVA in November 1999, which resulted in 
additional neck pain.

The veteran has offered a couple of potential explanations 
for his current cervical spine disorder.  He has stated that 
he fell a few times while he was on active duty.  He also has 
said that repetitive stress may have been a factor, as well - 
specifically, performing sit-ups with fingers interlaced 
behind his head.

As noted in the joint motion for remand (JMR), VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when this is necessary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004).  So in 
this case, where there is evidence the veteran was diagnosed 
with scoliosis during service and there is evidence of a 
current cervical spine disorder, a medical examination and 
opinion are needed to determine whether the two diagnoses are 
etiologically linked.  An opinion is also needed as to 
whether his current cervical spine disorder is at least as 
likely as not (i.e., 50 percent probability or greater) 
related to active military service.

In addition, the record indicates the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA) (see Statement in Support of the Claim, VA Form 21-
4138, dated in August 1997).  In May 2001, the RO sent an 
initial request for records to the SSA.  Apparently the SSA 
did not respond and the RO has made no further attempts to 
obtain these records.  VA's duty to assist also includes 
making as many attempts as necessary to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. § 
3.159(c)(2) (2004).  VA can only end its efforts if it 
concludes that further efforts to obtain the records would be 
futile, such as when it is advised that the records do not 
exist or the custodian does not have them.  Id.  So 
additional attempts should be made to obtain these records 
unless it is determined such efforts would be futile.  See, 
too, Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Contact the SSA and obtain a copy of that 
agency's decision concerning the veteran's 
claim for disability benefits, including any 
medical records used to make the decision, 
copies of any hearing transcripts, etc.  Make 
as many attempts as necessary to obtain these 
records unless or until a determination is 
made that the records sought do not exist or 
that further efforts to obtain them would be 
futile.  Any such determination must be noted 
in the claims file.

2.  Schedule the veteran for an appropriate VA 
medical examination to determine the etiology 
of his current cervical spine disorder.  If 
possible, the examiner should render an 
opinion as to whether it is at least as likely 
as not (i.e., 50 percent probability or 
greater) that the cervical spine disorder is 
of service origin - but, in particular, due 
to the veteran reportedly falling a few times 
while he was on active duty or from repetitive 
stress from doing sit-ups with fingers 
interlaced behind his head.  If he has 
arthritis, the examiner should also render an 
opinion whether it is at least as likely as 
not (50 percent probability or greater) 
the arthritis arose within one year following 
separation from active duty. 

If no opinion can be rendered, explain why 
this is not possible.   
 
And to facilitate making these important 
determinations, it is absolutely imperative 
that the examiner has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a copy of this 
remand and any records obtained from SSA.  All 
necessary diagnostic testing and evaluation 
should be performed and the examiner should 
review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers 
are provided.

3.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain sufficient 
information to respond to the questions posed, 
take corrective action before readjudication.  
38 C.F.R. § 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Then readjudicate the veteran's claim for 
service connection for a cervical spine 
disorder based on the additional evidence 
obtained.  If his claim remains denied, 
prepare a supplemental statement of the case 
(SSOC) and send it to him.  Give him time to 
respond before returning the case to the Board 
for further appellate consideration. 

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


